Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, and 5 have been amended. New claims 11-17 have been added. Claims 1-17 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/03/2021 was received and is being considered by the examiner. 

Drawings
The drawings submitted 05/21/2019 are accepted by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 13 includes the limitation that the upper part of the case (Fig. 3, part 120 in applicant’s drawings) has a larger outer diameter than the outer diameter of the lateral plate (Fig. 3, part 121 in applicant’s drawings). There is no evidence in the specification or drawings for the limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S 6861174).

With respect to claim 1, Wu discloses a secondary battery (A, B, C) (Col 10, L 66-67) comprising:
an electrode assembly (22 – positive electrode, 26 – negative electrode), 

a bottom (14 – closed bottom end) (Fig. 1), and 
a lateral plate (112 – metal can, labeled) connected to the bottom (14) and extending perpendicularly form the bottom in an upward direction (Fig. 1), the lateral plate having a beading part (146 – neck) (Fig. 1 and 2, prior art embodiment combined with reference teaching),
a cap assembly (132 – gasket) which is coupled to an upper part of the case (112 labeled) so as to seal the case (112) (Col 9, L 10-11), and has a terminal part (134 – cover, labeled) (Col 8, L 35 -39) (Fig. 2 - below) and
a conductive cover (134 – cover) which is coupled to an upper part of the case (112 - labeled) and fixed to the lateral plate of the case (labeled) (Fig. 2 - below), the conductive cover (134) including:
a flat part (labeled) covering the upper part of the case (Fig. 2 – below),
an extending part (labeled) extending downwardly from the flat part (Fig. 2 – below), and
a coupling part (labeled) protruding inwardly from the extending part (labeled), an entirety of the coupling part (labeled) protruding inwardly relative to the extending part (labeled) and contacting the lateral plate of the case (112 – labeled) under the beading part (146) (Fig. 2 – labeled).
[AltContent: arrow][AltContent: textbox (Terminal part)][AltContent: textbox (Flat part)][AltContent: textbox (Coupling part)][AltContent: textbox (Extending part)][AltContent: textbox (Upper part of case)][AltContent: textbox (Lateral plate)]
With respect to claim 2, Wu discloses the flat part (labeled) of the conductive cover (134) has a flat shape (Fig. 2 – above), and
the extending part (labeled) of the conductive cover (134) extends continuously along a circumference of the terminal part (labeled) and extend between facing sides of adjacent portions of the coupling part (labeled) (Fig. 2 – above).

With respect to claim 11, Wu discloses that in a cross-sectional view, the extending part (labeled) is parallel to the coupling part (labeled), the coupling part (labeled) being horizontally offset relative to the extending part (Fig. 2 – above).

With respect to claim 12, Wu discloses that in the cross-sectional view, the extending part (labeled) and the coupling part (labeled) have a non-overlapping relationship in a vertical direction (Fig. 2 above).

With respect to claim 15, Wu discloses the extending part (labeled) of the conductive cover (134) continuously covers a lateral side of the cap assembly (132) and an upper portion of the lateral plate (labeled) without openings therein (Fig. 2 – above).



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3-5, 8, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claims 1 and 2,  in view of Iwaizono (U.S. 6524739).


With respect to claim 3 and 4, Wu discloses a terminal part (labeled) and conductive cover (134). 
            Iwaizono discloses a conductive cover (20) over a terminal part (16) and teaches in Fig. 6 (below) the cover (20) has a hole (20d – open portion) with a larger diameter than the terminal part (16) and  exposes the terminal part (16) to the outside is in the flat part (Col 14-15, L 64-67 and 1-2). Iwaizono further teaches that the hole (20d) allows the terminal part (16) to be exposed to the outside (Col. 14-15 and L 64-67 and 1-2).
           It would have been obvious to one having ordinary skill in the art to use the conductive cover with a hole as taught by Iwaizono on the cap assembly disclosed by Wu in order for the terminal to be exposed outside the case.
[AltContent: arrow][AltContent: textbox (20d (hole))]
    PNG
    media_image3.png
    385
    535
    media_image3.png
    Greyscale


With respect to claim 5, Wu discloses a coupling part (labeled) contacting a first region of the lateral plate (labeled), a terminal part (labeled) and an extending part (labeled) (Fig. 2 above), but does not teach the coupling part has a second region positioned at an opposite side of the first region along a circumference of the terminal part and that the second region connects the first region to the extending part. 
Iwaizono discloses the coupling part (20b and 20e) of conductive cover (20) (Fig. 8c) and teaches that the coupling part (20b) includes a first region (20e) contacting the lateral plate of the case (20e) (Fig. 8c), and 
a second region (20b) positioned at an opposite side of the first region along a circumference of the terminal part the second region connecting the first region to the extending part (Fig. 8c). 
Iwaizono further teaches that this arrangement helps to establish a more definite electrical connection (Col. 15, L 25-29).


With respect to claim 8, Wu discloses the electrode assembly includes:
 a first electrode, a second electrode and a separator interposed between the first electrode and the second electrode (Col 1, L 50-52), but does not teach the terminal part is electrically connected to the first electrode (Col 11, L 51-61), and the conductive cover is electrically connected to the second electrode (Col 14, L 44-47). 
Iwaizono discloses a first electrode, a second electrode and a separator interposed between the first electrode and the second electrode (Col 5, L 44-47), and teaches the terminal part is electrically connected to the first electrode (Col 11, L 51-61), and the conductive cover is electrically connected to the second electrode (Col 14, L 44-47). Iwaizono further teaches that the contact plates that establish these electrical connections in combination with the conducting plate allow contact to be isolated from an atmosphere in which an electrolytic solution is present (Col 3, L 25-30).
It would have been obvious to one having ordinary skill in the art at the time that the application is filed to ensure that the terminal part is electrically connected to the first electrode and the conductive cover is electrically connected to the second electrode as taught by Iwaizono to the electrode assembly disclosed by Wu in order to ensure electrical connections can be established in isolation from the electrolytic solution to be easily disrupted. 

With respect to claim 14, Wu discloses the beading part (146) at the upper part of the case (112) and above the lateral plate (labeled), the extending part (labeled) covering the beading part (146). Wu does not disclose the coupling part being below the beading part.
Iwaizono discloses an coupling part (20e) of the conductive cover (20) and teaches that the coupling part is below the beading part (15 – groove) (part 20b fits into beading part 15) (Fig. 8c). Iwaizono further teaches that this arrangement helps to establish a more definite electrical connection (Col. 15, L 25-29).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a connection part below the beading part as taught by Iwaizono to the conductive cover disclosed by Wu in order to establish a more definite electrical connection.  

With respect to claim 16, Wu discloses a conductive cover (134) with a coupling part (labeled) but does not teach the first region of the coupling part is parallel with the extending part and flash against the lateral plate, and each of the second regions extends from the first region to the extending part at an oblique angle relative to the first region.
Iwaizono discloses a conductive cover (134) with a coupling part (20b and 20e) that has a first region (20e) parallel with the extending part (labeled) and flash against the lateral plate, and each of the second regions (20b) extending from the first region (20e) to the extending part (labeled) at an oblique angle relative to the first region (20e) (Fig, 8c – below). Iwaizono further teaches that this arrangement helps to establish a more definite electrical connection (Col. 15, L 25-29).

[AltContent: arrow][AltContent: textbox (Concave protrusion)]
    PNG
    media_image4.png
    177
    270
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Extending part)]

With respect to claim 17, Wu discloses a conductive cover but does not disclose the first region with the second regions defines a concave protrusion protruding inwardly relative to the extending part.
Iwaizono discloses a conductive cover (20) and teaches the first region (20e) with the second regions (20b) defines a concave protrusion (labeled) protruding inwardly relative to the extending par (labeled) (Fig. 8c – above). Iwaizono further teaches that this arrangement helps to establish a more definite electrical connection (Col. 15, L 25-29).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the first region with the second region defines a concave protrusion protruding inwardly as taught by Iwaizono to the conductive cover disclosed by Wu in order to establish a more definite electrical connection.  


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claims 1 and 2, in view of Maguire (U.S. 20110177376).

With respect to claims 6 and 7, Wu discloses a secondary battery with a conductive cover (134), but does not disclose the presence if an electrode tab included on the conductive cover that includes either a bent portion of the flat part of a bent portion of the extending part of the conductive cover. 
Maguire discloses a conductive interconnector for a battery assembly ([abstract]) and teaches that the conductive cover (30 – interconnector) has electrode tabs (56) that include a bent portion of the extending part of the conductive cover (30) ([0049]). Maguire also teaches that a second set of tabs can be formed on the first set ([0008]), in which case the second set of tabs would be in essentially the same position as if the tabs were formed on the flat part of the conductive cover. Therefore the location of the formation of the electrode tabs on the conductive cover is merely a design choice. Maguire further teaches that the tabs and the cover serve to prevent an electrical short in the event that the neighboring batteries are jostled ([abstract]). 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include the electrode tabs taught by Maguire on the flat or extended parts of the conductive cover disclosed by Wu in order to ensure an electrical short between neighboring batteries can be prevented. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Iwaizono as applied to claims 1-3, and further in view of Lee (U.S. 8722217)

With respect to claims 9 and 10, Wu modified by Iwaizono discloses a secondary battery with a case (112) and a flat part (labeled) of a conductive cover (134) with a hole for exposing the terminal part as set forth in the rejection of claim 3, but does not disclose that there is an insulation member positioned between the case and the flat part, or that the insulation member includes adhesive tape. 

Lee discloses a battery pack including a case and a protective circuit module ([abstract]), and teaches of an insulation member (120 – first insulating tape) that is positioned between the case (111) and the flat part of the conductive cover (130 – protective circuit module) which includes insulating adhesive tape (Col 3, L 59-61). Lee further discloses that the insulation member prevents an electrical short circuit between the case and the conductive cover. (Col 3, L 59-61).
It would have been obvious for one having ordinary skill at the time that the application was filed to include an insulation member including insulation tape in between the case and the flat part of the conductive cover as taught by Lee in the secondary battery disclosed by Wu in order to prevent shorts circuits within the battery. 

Response to Arguments
Applicant’s arguments with respect to claims 09/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727